DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is thanked for clarifying, with the Examiner, the correct set of claims, inclusive of claims 18-27.  The Office is in agreement with the adapted claim groupings that Applicant has characterized in the response filed April 28, 2022.  
Applicant’s election without traverse of Group II, Claims 22-27 in the reply filed on April 28, 2022 is acknowledged.  
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  According to parent claim 22, the claimed agitators are caused to vibrate in order to clean the internal passage of conglomerated powder.  Claim 23 states that the process “further compris[es] mechanically working the conglomerated powder out of the internal passage with the multiple of agitators.”  It is not clear how the limitations of claim 23 are meant to further distinguish the claimed process over that of parent claim 22, wherein the vibrating agitators themselves are considered to mechanically loosen/release the conglomerated powder in order to clean the internal passage (according to claim 22).  The specification, while recognizing “mechanically scraping” and “vibratory or other methods” as distinct (at least via distinct nominal recitations) conventional removal means (par. 31), does not explain how the agitators themselves are to be mechanically worked, other than via vibration.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Specification
The disclosure is objected to because of the following informalities: Line 1 of paragraph 28, as filed, states that the process “fabricates or “grows” of components….”  The term “of” should be deleted so that said portions instead reads that the process “fabricates or “grows” components….”  
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachs et al (US 5,490,882).  
Regarding claim 22, Sachs teaches a process for removing loose powder particles from the interior passages of a body made according to “layer manufacturing processes” (title and abstract), wherein “layer manufacturing processes” are considered to fall under the category of additive manufacturing.  Nonlimiting Figures 1(A)-1(E) depict a printed article comprising non-line of sight internal passages that are filled with unsintered powder according to the manufacturing process.  Sachs teaches that one technique useful to remove the ceramic powder which may otherwise become trapped in potentially complex internal passages is to place the article in an ultrasonic tank and apply ultrasonic energy to the mold to help loosen the powder in the interior surfaces and thereby facilitate is removal (col. 3, lines 7-13).  In such a process, the agglomerated powder is considered to constitute the claimed agitators, which vibrates when subjected to ultrasonic frequencies and ultimately breaks apart and loosens up the surrounding powder particles.  
Regarding claim 23, while the source of energy is considered to be the ultrasonic frequencies, which causes the powder to vibrate, it is the vibrating powder itself that mechanically dislodges the neighboring particles, which is considered to be a mechanical means.  
Regarding claim 24, the breaking up of the powder with the agitators is considered to be a natural effect upon being subjected to the aforementioned vibrations and therefore is an expected result of the Sachs process.  
Regarding claim 25, Sachs does not go into great detail about the sonication other than to state that the article may be placed in an ultrasonic tank prior to application of the ultrasonic energy (col. 3, lines 7-13).  However, the relevant dictionary definition for “fixed” is “securely placed or fastened: stationary” (merriam-webster.com/dictionary/fixed, accessed July 20, 2022).  There is no reason to doubt that by “placed” in an ultrasonic tank, Sachs must mean that the object is securely placed or otherwise fastened, as the alternative would be an object that is insecurely placed or otherwise fastened.  To deliberately “insecurely” place an object that one is in the process of making/finishing would go against the spirit of creating the object in the first place.  In fact, Sachs explicitly states that the level of agitation may become more aggressive so long as the impact of the particles is not so violent as to cause damage to the object being fabricated (col. 4, lines 60-64).  Clearly, a securely placed or fastened object is desired.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al (US 5,490,882).  
Regarding claims 22 and 26, Sachs teaches a process for removing loose powder particles from the interior passages of a body made according to “layer manufacturing processes” (title and abstract), wherein “layer manufacturing processes” are considered to fall under the category of additive manufacturing.  Nonlimiting Figures 1(A)-1(E) depict a printed article comprising non-line of sight internal passages that are filled with unsintered powder according to the manufacturing process.  Sachs teaches that one technique useful to remove the ceramic powder which may otherwise become trapped in potentially complex internal passages is to place the article in an ultrasonic tank and apply ultrasonic energy to the mold to help loosen the powder in the interior surfaces and thereby facilitate is removal (col. 3, lines 7-13).  In such a process, the agglomerated powder is considered to constitute the claimed agitators, which vibrates when subjected to ultrasonic frequencies and ultimately breaks apart and loosens up the surrounding powder particles.  
In the alternative, it is also noted that Sachs further teaches that small, spherical particles of various materials, including metallic and ceramic particles, may be added within the internal passages and subjected to vibrations to facilitate powder removal therefrom (col. 4, lines 30-col. 5, line 8).  
Further regarding claim 26, while Sachs does not expressly teach that these particles are additively manufactured in situ, it is considered to have been conventionally known that both metallic and ceramic parts can be easily made according to additive manufacturing processes that were widely known at the time the claimed invention was filed.  
Regarding claims 22 and 26, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to additively manufacture small spherical particles of conventional materials, including metallic and ceramic, directly within the internal passages of an article produced according to the process of Sachs in order to facilitate cleaning out of otherwise trapped ceramic powder.  The motivation for such a modification to the process of Sachs comes from the fact that Sachs already teaches the use of ceramic agitator balls, which may be subject to vibrations within the internal passages, in order remove stubborn powder particles that were not removed by the initial vibrational treatments.  Due to this, and coupled with the fact that Sachs is already teaching an additive manufacturing process for ceramic articles, the notion to manufacture said ceramic spheres in situ would have flowed naturally from the teachings of Sachs and thus are considered prima facie obvious.  In other words, there is not considered to be an inventive step in additively manufacturing agitators directly into a build when the prior art, itself teaching an additive manufacturing process, likewise teaches the use of ceramic agitators to effect the same purpose of assisting in powder removal from complex internal passages.  
Regarding claim 23, while the source of energy is considered to be the ultrasonic frequencies, which causes the powder and spherical particles to vibrate, it is the vibrating powder as well as the vibrating spheres themselves that mechanically dislodges the neighboring powder particles, which are both considered to be mechanical means.  
Regarding claim 24, the breaking up of the powder with the agitators is considered to be a natural effect upon being subjected to the aforementioned vibrations and therefore is an expected result of the Sachs process.  
Regarding claim 25, Sachs does not go into great detail about the sonication other than to state that the article may be placed in an ultrasonic tank prior to application of the ultrasonic energy (col. 3, lines 7-13).  The relevant dictionary definition for “fixed” is “a securely placed or fastened: stationary” (merriam-webster.com/dictionary/fixed, accessed July 20, 2022).  There is no reason to doubt that by “placed” in an ultrasonic tank, Sachs must mean that the object is securely placed or otherwise fastened, as the alternative would be an object that is insecurely placed or otherwise fastened.  To deliberately “insecurely” place an object that one is in the process of making/finishing would go against the spirit of creating the object in the first place.  In fact, Sachs explicitly states that the level of agitation may become more aggressive so long as the impact of the particles is not so violent as to cause damage to the object being fabricated (col. 4, lines 60-64).  Clearly, a securely placed or fastened object is desired.  
Regarding claim 27, cleaning the internal passages of conglomerated powder is the purpose of the spherical particles taught by Sachs.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732